               Case 1:20-cv-01456-DLF Document 2 Filed 06/02/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY & TECHNOLOGY,
     1401 K Street NW
     Suite 200                                                    20-1456
                                                        Case No. ______________
     Washington, DC 20005

                     Plaintiff,
                                                            PLAINTIFF CENTER FOR
              v.                                            DEMOCRACY &
                                                            TECHNOLOGY’S DISCLOSURE
DONALD J. TRUMP, in his official capacity as                OF CORPORATE AFFILIATIONS
President of the United States of America                   AND FINANCIAL INTERESTS
                                                            PURSUANT TO FRCP 7.1 AND
Serve: Donald J. Trump                                      LCVR 26.1
       President of the United States
       1600 Pennsylvania Avenue NW
       Washington, DC 20500

                     Defendant.



            Pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 26.1, the undersigned, counsel of

     record for Plaintiff Center of Democracy & Technology (“CDT”), certifies that to the best of our

     knowledge and belief that CDT does not have any parent companies, subsidiaries, affiliates, or

     companies which own at least 10% of the stock of CDT which have any outstanding securities in

     the hands of the public. These representations are made in order that judges of this Court may

     determine the need for recusal.
         Case 1:20-cv-01456-DLF Document 2 Filed 06/02/20 Page 2 of 2



Dated: June 2, 2020                         Respectfully Submitted,

                                            MAYER BROWN LLP



                                            By: /s/ Andrew J. Pincus.

Avery Gardiner (D.C. Bar No. 370762,        Andrew J. Pincus (D.C. Bar No. 370762)
D.D.C. admission application forthcoming)   MAYER BROWN LLP
Center for Democracy & Technology           1999 K St., NW
1401 K Street NW, Suite 200                 Washington, DC 20006
Washington, DC 20005                        Telephone: (202) 263-3000
Telephone: (202) 407-8811                   apincus@mayerbrown.com
agardiner@cdt.org
                                            Lauren R. Goldman (pro hac vice forthcoming)
                                            MAYER BROWN LLP
                                            1221 Ave. of the Americas
                                            New York, New York 10020
                                            Telephone: (212) 506-2500
                                            lgoldman@mayerbrown.com

                                            John Nadolenco (pro hac vice forthcoming)
                                            Douglas A. Smith (pro hac vice forthcoming)
                                            Sandor A. Callahan (pro hac vice forthcoming)
                                            MAYER BROWN LLP
                                            350 S. Grand Ave.
                                            Los Angeles, CA 90017
                                            Telephone: (213) 229-9500
                                            jnadolenco@mayerbrown.com
                                            dougsmith@mayerbrown.com
                                            scallahan@mayerbrown.com

                                            Attorneys for Center for Democracy & Technology
